--------------------------------------------------------------------------------

 
Exhibit 10.24





NON-QUALIFIED STOCK OPTION (FORM S.C.) COVER SHEET


UNDER THE
ANHEUSER-BUSCH COMPANIES, INC.
2007 EQUITY AND INCENTIVE PLAN


GRANT INFORMATION



         
 
GRANTED TO
 
Grant Date
 
Number of Options
 
Option Price
$ Per Share
 
SAP ID Number
 
 
 
Expiration Date
     





AGREEMENT


 This Non-Qualified Stock Option (Form S.C.) Cover Sheet (the “NQSO Cover
Sheet”) and the Standard Non-Qualified Stock Option Form Agreement (Version
11/07, Form S.C.) (the “Standard NQSO Form”), which is incorporated herein by
this reference, together constitute a single Non-Qualified Stock Option
Agreement (this “NQSO Agreement”) under the Anheuser-Busch Companies, Inc. 2007
Equity and Incentive Plan (the “Plan”).  This NQSO Agreement is between
Anheuser-Busch Companies, Inc. (the “Company”) and the person named above under
the caption “Granted To” (the “Optionee”).  By signing below, Optionee accepts
the Options granted under this NQSO Agreement, agrees to be bound by the terms
of this NQSO Agreement, and acknowledges that he or she has received, read, and
understood a complete copy of the Standard NQSO Form which is part of this NQSO
Agreement.  Optionee understands that he or she may request another copy of the
Standard NQSO Form from the Company as long as this NQSO Agreement remains
outstanding.


 THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT APPLIES TO ALL
DISPUTES RELATED TO THIS AGREEMENT, AND MAY BE ENFORCED BY THE PARTIES.


 In witness whereof, the Company and the Optionee have executed this NQSO
Agreement in duplicate as of its Grant Date.
 



  Anheuser-Busch Companies, Inc.                      
By:______________________________
 
By:______________________________
 
                    Vice President
 
                         Optionee



 




1

--------------------------------------------------------------------------------




STANDARD NON-QUALIFIED STOCK OPTION FORM AGREEMENT
(VERSION 11/07, FORM S.C.)
UNDER THE ANHEUSER-BUSCH COMPANIES, INC.
2007 EQUITY AND INCENTIVE PLAN


This Standard Non-Qualified Stock Option Form Agreement (Version 11/07, Form
S.C.) (the “Standard NQSO Form”), and the completed, executed Non-Qualified
Stock Option (Form S.C.) Cover Sheet (the “Cover Sheet”) which specifically
incorporates this Standard NQSO Form by reference, together constitute a single
Non-Qualified Stock Option Agreement (this “NQSO Agreement” or this “Agreement”)
under the Anheuser-Busch Companies, Inc. 2007 Equity and Incentive Plan (the
“Plan”).  This NQSO Agreement is between Anheuser-Busch Companies, Inc., a
Delaware corporation (the “Company”), and the person designated on the Cover
Sheet under the caption “Granted To” (the “Optionee”).  The parties agree as
follows:


Section 1.  GRANT.  In conformity with the Plan, the provisions of which are
incorporated herein by this reference, and pursuant to action by the
Compensation Committee which administers the Plan (the “Committee”), the Company
hereby irrevocably grants to the Optionee Non-Qualified Stock
Options  (the  “Options”), which are not “incentive stock options” under Section
422 of the Internal Revenue Code of 1986, as amended (“Code”), to purchase all
or any part of the number of shares of common stock of the Company (“Stock”)
equal to the number set forth on the Cover Sheet under the caption “Number of
Options”, on the terms and conditions herein set forth.  The grant hereunder is
made as of the Grant Date set forth on the Cover Sheet (the “Grant Date”).


Section 2.  OPTION PRICE.  The exercise price per share of the Stock covered by
the Options (the “Option Price”) shall be the price specified on the Cover Sheet
under the caption “Option Price $ Per Share”.


Section 3.  EXERCISABILITY.


(a)  Except as otherwise provided in this Agreement, the Optionee shall have the
right to exercise one-third of the Options on and after the first anniversary of
the Grant Date, the next one-third of the Options on and after the second
anniversary of the Grant Date, and the remaining one-third on and after the
third anniversary of the Grant Date.


(b)  Optionee shall not exercise and shall forfeit any of the Options which are
not exercisable on the date Optionee ceases to be employed by any of the
Company, a Subsidiary, or an Affiliate, unless such Options otherwise become
exercisable as provided herein.


(c)  All outstanding Options shall become immediately exercisable:


(i)  on the date of Optionee’s termination of employment due to Retirement or
Disability;


(ii)  on the date of Optionee’s death while employed by the Company, a
Subsidiary or an Affiliate;


(iii)  on the occurrence of a Change in Control; or


2

--------------------------------------------------------------------------------


(iv)  as contemplated in Section 3(h).


(d)  Optionee (or Optionee’s guardian or legal representative in the case of
Section 3(d)(iv)) may exercise any or all exercisable Options through the
Expiration Date set forth on the Cover Sheet (the “Expiration Date”) if:
 
(i)  the Optionee remains an employee of the Company, a Subsidiary or an
Affiliate through the Expiration Date;


(ii)  the Optionee voluntarily terminates his or her employment due to
Retirement;


(iii)  the Optionee’s employment is involuntarily terminated by any of the
Company, a Subsidiary, or an Affiliate because of a sale of a Subsidiary or
interest in an Affiliate, or a sale of assets of any business operation owned by
the Company, a Subsidiary or an Affiliate, or because of a liquidation,
shutdown, spin-off, distribution, reorganization, reduction in force, mass
lay-off or similar event and the Optionee is not contemporaneously hired by
another of the Company, a Subsidiary or an Affiliate; or


(iv)  the Optionee’s employment is terminated as a result of a Disability.


(e)  If Optionee voluntarily terminates his or her employment other than due to
Retirement, Optionee may exercise any or all Options that are exercisable on the
date of such termination through the earlier of the Expiration Date or the
period ending three (3) months following the date of such termination.


(f)  If Optionee dies prior to the Expiration Date (whether or not Optionee is
then employed by the Company, a Subsidiary or an Affiliate), all Options the
Optionee (or Optionee’s guardian or legal representative in the case of Section
3(d)(iv)) had the right to exercise at the date of death (including all Options
that become exercisable at the date of death pursuant to Section 3(c)(ii)
hereof) may be exercised by Optionee’s “Post-Death Representatives” (as defined
in Section 5(a) hereof) but only until the earlier to occur of the Expiration
Date or the date three (3) years after the date of death, and shall not be
exercised thereafter.


(g)  Optionee shall forfeit all Options, regardless of whether or not
exercisable, if such Optionee’s employment is terminated for cause or for any
other reason not set forth in Section 3(d)(ii), (iii), (iv), (e) or (f).


(h)  The Committee may, in its sole discretion, accelerate the dates on which
the Options become exercisable in connection with the Optionee’s termination of
employment.


(i)  The exercisability of the Options shall not be affected by any change of
duties or position of Optionee, including an Employer-authorized special
assignment, so long as Optionee continues to be an employee of at least one of
the Company, a Subsidiary or an Affiliate.


(j)  An Optionee who is as of the Grant Date on, or following the Grant Date
commences, an Employer-authorized leave of absence for any reason (a “Leave of
Absence”) shall be deemed to remain employed by the Employer for purposes of
this Option grant unless (i) the Leave of Absence extends beyond the second
anniversary (the “Leave of Absence Expiration Date”) of the date on which the
Leave of Absence commenced, and (ii)
 
3

--------------------------------------------------------------------------------


the Leave of Absence Expiration Date occurs prior to the Expiration Date, in
which event the Optionee will be deemed to have terminated his or her employment
with the effect set forth in Section 3(e) on and as of the Leave of Absence
Expiration Date.


Section 4.  TERMINATION.  The Options shall terminate and cease to be
exercisable in accordance with the following provisions:


(a)  Notwithstanding any other provisions of this Agreement, the Options shall
terminate at the close of business on the Expiration Date, unless sooner
terminated as provided below.


(b)  The Options shall terminate when they no longer may be exercised pursuant
to Section 3, if sooner than the Expiration Date.


Section 5.  EXERCISES.


(a)  Optionee may exercise some or all of the Options, to the extent
exercisable, by paying the Option Price of the Options exercised and taking all
other required actions in accordance with Section 5(b).  The Options may be
exercised only by Optionee or his or her guardian or legal representative during
his or her lifetime, and only by Optionee’s Post-Death Representatives after
Optionee’s death.  The term “Post-Death Representatives” means the executor or
administrator of Optionee’s estate or the person or persons to whom Optionee’s
rights under this Agreement shall pass by his or her will or the laws of descent
and distribution.


(b)  Any exercise of the Options shall be made only in accordance with those
procedures required or expressly permitted by the Secretary at the time of the
exercise.  Exercise procedures may be changed by the Secretary during the term
of the Options.  The Secretary’s exercise procedures may impose restrictions and
requirements concerning payment of the Option Price, payment of taxes, issuance
and delivery of Stock, communications between the Company (or its agents) and
the Optionee, the effectiveness and effective date of the exercise, and all
other matters pertaining to the exercise.  Optionee may request from the
Secretary’s office at any time a summary of those exercise procedures which then
are in effect; it is Optionee’s responsibility to ascertain and follow those
exercise procedures in effect at the time of each exercise.  Any deviation from
the Secretary’s procedures permitted in one exercise shall not entitle the
Optionee to utilize or rely upon that deviation in a later exercise.


Section 6.  WITHHOLDING TAXES.  When Optionee’s Employer becomes required to
collect Required Withholding Taxes, the Optionee shall promptly pay to the
Company or Employer (as required by the Committee or the Company at the time)
the amount of such Required Withholding Taxes in cash.  Cash payment shall not
be required, however, if Optionee makes a Tax Election in accordance with the
following terms and conditions:


(a)  General Rules for Tax Elections.  Optionee may make an election (a “Tax
Election”) to have the Company withhold from the shares of Stock payable to
Optionee that number of shares determined in accordance with paragraph (b)
below.  Optionee may make a Tax Election only at the time of an exercise; such
Election may relate only to such exercise.  Each Tax Election shall be governed
by the rules of the Committee or Secretary as in effect at the time of the
Election.  If a Tax Election is duly made, the Company shall make a cash payment
to the appropriate taxing authorities equal to the aggregate value on the
exercise date of all shares of Stock withheld, even if (as a result of rounding)
the amount paid exceeds the amount of Required Withholding Taxes.  For purposes
of this Section 6,
 
 
4

--------------------------------------------------------------------------------


the value of Stock on the exercise date may be determined in any manner approved
by the Committee or Secretary at that time and need not be based on “Fair Market
Value” as defined in the Plan.  Moreover, the Secretary shall establish rounding
and all other administrative rules from time to time, which shall govern all Tax
Elections.


(b)  Number of Shares Withheld.  The number of shares of Stock to be withheld
with respect to an exercise as to which a Tax Election is duly made will be
determined by dividing the amount of Required Withholding Taxes related to the
exercise by the value of a share of Stock on the exercise date.


Section 7.  ADJUSTMENTS.  In the event that the Committee determines that any
dividend or other distribution (whether in the form of cash, Stock, or other
property), recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of the Optionee under this Agreement, then the Committee shall make such
equitable changes or adjustments  from time to time as it deems necessary or
appropriate to the Options (to the extent then outstanding), subject to the
limitations and requirements of the Plan, provided that such changes or
adjustments will not cause a modification of the Options under Section
409A.  Any such determination by the Committee shall be conclusive and binding
on all concerned.


Section 8.  COMPLIANCE WITH SECURITIES LAWS, ETC.  In its discretion, the
Company may place legends upon any Stock certificates issued hereunder, and
otherwise may restrict Optionee’s ability to transfer such Stock, if and to the
extent necessary to comply with, or facilitate the Company’s compliance with,
federal or state securities laws or any regulations or rules thereunder, or the
requirements of the New York Stock Exchange or other exchange upon which the
Stock is listed or approved for listing.  The provisions of this Section shall
terminate upon the occurrence of an Acceleration Date described in Section 3(c)
above.


Section 9.  LIMITATION ON RIGHTS IN COMPANY STOCK.  Neither Optionee nor his or
her executor or administrator, legatees or distributees, as the case may be,
shall have any of the rights of a stockholder with respect to shares of Stock
covered by the Options until shares of Stock are issued to him, her or them upon
exercise of the Options.


Section 10.  LIMITATIONS ON TRANSFERS.


(a)  Except as provided in this Section 10, the Options shall not be
transferable by Optionee otherwise than by will or by the laws of descent and
distribution.


(b)  Provided the Transfer Conditions are satisfied, Optionee may transfer any
of the Options to:


(i)  A Member of his or her Immediate Family,


(ii)  An irrevocable and unamendable trust (hereinafter a “Qualifying Trust”):


(A)  which is solely for the benefit of one or more members of Optionee’s
Immediate Family and/or Optionee,


(B)  the interests in which are not transferable other than by will or by the
laws of descent and distribution, and


5

--------------------------------------------------------------------------------


(C)  which provides that, if any member of Optionee’s Immediate Family is living
upon termination, the trust assets are to be distributed upon termination to one
or more persons described in paragraph (i) above and/or trusts described in this
paragraph (ii); or


(iii)  A partnership or limited liability company (hereinafter a “Qualifying
Partnership”):


(A)  the only partners or members of which are (x) one or more Qualifying
Trusts, (y) one or more members of Optionee’s Immediate Family, or (z) any
combination of one or more Qualifying Trusts, one or more members of Optionee’s
Immediate Family and Optionee, and


(B)  the interests in which are not transferable other than by will or by the
laws of descent and distribution or by a transfer to Optionee, an Immediate
Family member, a Qualifying Trust, or a Qualifying Partnership.


(c)  A Transferee under Section 10(b) shall have no right to transfer Options
except:


(i)  By will or by the laws of descent and distribution;


(ii)  In the case of a Transferee which is a Qualifying Trust which requires
distributions to Optionee, to Optionee;


(iii)  In the case of a Qualifying Trust, if no member of Optionee’s Immediate
Family is living at the time of termination, the Options may be transferred to
anyone in accordance with the terms of the Qualifying Trust; or


(iv)  In the case of a Qualifying Partnership, the Options may be distributed in
liquidation among the then partners or members of the Qualifying Partnership.


(d)  The term “Immediate Family” of Optionee shall mean Optionee’s spouse and
descendants, including step and adopted descendants, and the estate of any such
person.


(e)  The “Transfer Conditions” are:


(i)  The number of Options per transferee is at least 5,000,


(ii)  There is no consideration for the transfer of the Options or interests in
any transferee, except that interests in a Qualifying Partnership may be sold to
a Qualifying Trust if such Trust is and will be, from the time of the sale until
the sooner of the Optionee’s death or the exercise or expiration of the Options
held by such Partnership, an irrevocable trust with respect to which Optionee is
treated as owning all portions of such trust within the meaning of Sections 671
through 677 of the Code (the sale of such Partnership interests to such a Trust
shall constitute a covenant by the Optionee to the Company to cause this
condition to be met during such time period), and


(iii)  Optionee complies with such rules, and completes such forms in connection
with the transfer, as the Secretary may require.


6

--------------------------------------------------------------------------------


(f)  After a transfer, the Transferee shall succeed to all of the rights of the
transferor under this Agreement with respect to the transferred Options and
shall be subject to all limitations to which those rights are subject.  After a
transfer, the term “Optionee” as used herein shall refer to the Transferee
except that:


 (i)  For the purposes of Section 3, the Transferee shall have no greater rights
thereunder than the Optionee would have had if such section and the other
provisions of this Agreement were applied and interpreted as if the Optionee had
not transferred the Options,


(ii)  The Optionee for purposes of the withholding tax provisions of Section 6
shall be the transferor (who shall have no right to make a tax election under
Section 6),
 
(iii)  The Optionee for purposes of Section 10(b) shall be the transferor, and


(iv)  The Optionee for purposes of the Reporting Person rules of Section 13 and
its related definitions shall be the transferor.


(g)  Notwithstanding Section 3(a) above, if Optionee actually transfers (in
accordance with this Section 10) any of the Options which are scheduled to
become exercisable on the first anniversary of the Grant Date, such Options
shall become exercisable upon transfer.


Section 11.  NO RIGHT TO EMPLOYMENT OR FUTURE AWARDS.
 
(a)  Nothing in this Agreement or the Plan shall confer on the Optionee any
right or expectation to continue in the employ of his/her Employer or the
Company, or to interfere in any manner with the absolute right of the Employer
or the Company to change or terminate the Optionee’s employment at any time for
any reason or no reason.
 
(b)  The Optionee recognizes that the Committee, in making this award of
Options, is acting within its discretion under the Plan and is under no
obligation to make any other award to Optionee at any subsequent date.
 
Section 12.  DEFINITIONS.  The following words and phrases, as used in this
Agreement, shall have the following meanings:


(a)  “Act” means the Securities Exchange Act of 1934, as amended from time to
time.


(b)  For the purposes of this Agreement, a “Change in Control” shall occur if:


(i)  Any Person directly or indirectly becomes the beneficial owner (within the
meaning of Rule 13d-3 under the Act) of more than 30% of the Company’s then
outstanding voting securities (measured on the basis of voting power);
 
(ii)  The Company merges or consolidates with any other corporation, other than
a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto representing at least 50% of the combined
voting power of the voting securities of the Company, the other corporation (if
such corporation is the surviving corporation) or the parent of the Company or
the other
 
7

--------------------------------------------------------------------------------


corporation, in each case outstanding immediately after such merger or
consolidation;
 
(iii)  Continuing Directors cease to represent a majority of the Board of
Directors; or
 
(iv)  The stockholders of the Company approve a plan of complete liquidation of
the Company or the Company sells or disposes all or substantially all of its
assets.


For purposes of this Section 12(b), “Person” shall have the meaning given in
Section 3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d)
thereof.  A Change in Control shall not be considered to have occurred pursuant
to subsection (b)(i) above if the Person holding the voting securities (1) has
acquired such voting securities directly from the Company, (2) is the Company or
any of its Subsidiaries, (3) is a trustee or other fiduciary holding voting
securities under an employee benefit plan of the Company or any of its
Subsidiaries, (4) is an underwriter temporarily holding the voting securities in
connection with an offering thereof, or (5) is a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Company stock.   For purposes of this section,
“Continuing Directors” shall mean the directors on the Grant Date hereunder and
any other director whose appointment, election or nomination for election by the
stockholders is subsequently approved by a vote of at least two-thirds of the
Continuing Directors at such time.


(c)  “Code” means the Internal Revenue Code of 1986, as amended.


(d)  “Disability” means the condition of being “disabled” within the meaning of
Section 422(c)(6) of the Code, or any successor to such Section.


(e)  “Employer” means the Company or that Subsidiary or Affiliate of the Company
which employs the Optionee.


(f)  “Reporting Person” as of a given date, means an Optionee who would be
required to report a purchase or sale of Stock occurring on such date to the
Securities and Exchange Commission pursuant to Section 16(a) of the Act and the
rules and regulations thereunder.  


(g)  “Required Withholding Taxes” means, in connection with the exercise or
other taxable event relating to the Options, the total amount of federal and
state income taxes, social security taxes, and other taxes which the Employer of
the Optionee is required to withhold.


(h)  “Retirement” means voluntary termination of employment from the Company, a
Subsidiary or an Affiliate (i) after an individual attains age sixty (60); or
(ii) after completion of twenty (20) years of service with the Company and/or
its Subsidiaries or Affiliates.


(i)  “Rule 16b-3” means Rule 16b-3 (as amended from time to time) promulgated by
the Securities and Exchange Commission under the Act, and any successor thereto.


(j)  “Section 409A” means Section 409A of the Code, including the regulations
and other authoritative official guidance thereunder.


8

--------------------------------------------------------------------------------


Other capitalized terms not defined in this Agreement shall have the meanings
given in the Plan.


Section 13.  RULE 16b-3.  If and as long as Optionee is a Reporting Person, he
or she shall not act with respect to the Options in a manner which, in the
Company’s or the Committee’s judgment, would contravene any requirement of Rule
16b-3 as in effect at the time of such action, except with the written consent
of the Company or the Committee.


Section 14.  AMENDMENTS.  This Agreement may be amended in writing by the
Company and Optionee, provided that the Company may amend this Agreement
unilaterally (i) if the amendment does not adversely affect or impair the rights
of the Optionee, (ii) if the Company determines that the amendment is necessary
to comply with Rule 16b-3, (iii) if the Company determines that, without the
amendment, the Company's deduction with respect to such benefits would be
limited or eliminated by application of Section 162(m) of the Code, or (iv) if
the Company determines that the amendment is necessary in order to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A.  The Company shall give notice to the Optionee
of any such unilateral amendment either before or promptly after the effective
date thereof.


Section 15.  NO RESTRICTION ON RIGHT OF COMPANY TO EFFECT CORPORATE
CHANGES.  Neither the Plan nor this Agreement shall affect or restrict in any
way the right or power of the Company or its stockholders to make or authorize
any adjustment, recapitalization, reorganization or other change in the capital
structure or business of the Company, or any merger or consolidation of the
Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Stock or the rights thereof or which are
convertible into or exchangeable for Stock, or the dissolution or liquidation of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
Section 16.  NO GUARANTEE OF TAX CONSEQUENCES.  Neither the Company nor any
other Employer nor the Committee makes any commitment or guarantee with respect
to the federal, state, or local tax treatment applicable to the Options.


Section 17.  RELATIONSHIP TO THE PLAN.  This Agreement has been entered into
pursuant to the Plan, and each and every provision of this Agreement shall be
subject to the provisions of such Plan and the terms therein shall govern this
Agreement.


Section 18.  ELECTRONIC DELIVERY AND SIGNATURES.  Optionee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  Optionee hereby consents to any and all
procedures that the Company has established or may establish for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.  Optionee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan.


Section 19.  COMMITTEE AUTHORITY.  The Committee will have the power and
discretion to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of the Agreement as are
consistent with the Plan and this Agreement, and to interpret or revoke any such
rules, including, but not limited to, the determination of whether or not any
Options have vested or shall be forfeited.  All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Optionee, the Company and all other interested
persons.  No member of the Committee will be personally liable for
 
9

--------------------------------------------------------------------------------


any action, determination or interpretation made in good faith with respect to
this Agreement.


Section 20.  GOVERNING LAW.  This Agreement and any other document delivered
hereunder shall be construed in accordance with and governed by the laws of the
state of Missouri without regard to the principles of conflicts of law.  Each
party hereto submits to the exclusive jurisdiction of the Circuit Court for the
County of St. Louis, State of Missouri (“County Court”) residing in St. Louis
County for purposes of all legal proceedings (including, but not limited to,
actions to compel arbitration under the provisions of this Agreement) arising
out of or relating to this Agreement or the transactions contemplated
hereby.  In the event that the County Court is for any reason not available for
purposes of any such legal proceeding, then each party hereto submits to the
exclusive jurisdiction of the United States District Court for the Eastern
District of Missouri, Eastern Division (St. Louis).  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
Section.


Section 21.  AGREEMENT TO ARBITRATE CLAIMS.  Optionee and the Company
acknowledge and agree that any and all disputes relating to or arising out of
this Agreement shall be resolved through binding arbitration under the
procedures specified by the Company’s Dispute Resolution Program (DRP).  The
results of said arbitration shall be final and binding on both Optionee and the
Company.  Each party may enforce this Section.  Each party hereto irrevocably
waives, to the fullest extent permitted by law, any and all rights to a jury
trial.


Section 22.  ENFORCEABILITY; MODIFICATION; CONFORMITY WITH LOCAL
LAWS.  Notwithstanding any other provision of this Agreement, the Company and
Optionee agree that: (a) if for any reason any provision of this Agreement is
determined to be legally invalid or unenforceable, the validity of the remainder
of the Agreement will not be affected and such provision will be deemed modified
to the minimum extent necessary to make such provision consistent with
applicable law and, in its modified form, such provision will then be
enforceable and enforced, (b) to the extent the laws of the country or province
(other than the United States or its states) of which Optionee is a citizen or
resident (“Local Laws”) require this Agreement to contain a provision, whether
it be a covenant, restriction, prohibition, or otherwise, that provision shall
be deemed included in this Agreement; and (c) the provisions of this Agreement
shall be deemed changed to the extent necessary to ensure compliance by the
Company and Optionee with all Local Laws governing taxation.  This Agreement may
be restated by the Company after the Grant Date to reflect the changes provided
in this Section, and also may be restated by the Company in a language other
than English even if not required by Local Laws.  Optionee’s consent to any such
changes or restatements shall be required only to the extent required by Local
Laws or by the Company.
 
 
10

